George Rose Smith, J., dissenting. I think the giving of Instruction No. 10 was error, for it is a binding charge which entirely ignores the doctrine of comparative negligence. Under this instruction the jury were directed to find for the defendant if the plaintiff could have seen the train in time to stop, without regard to the possibility that the negligence of the train crew might have exceeded that of the plaintiff. We did not go that far in the Hearn case, cited by the majority. There the questioned instruction mentioned the defense of contributory negligence but did not restate in detail all the elements of that defense, those matters having been covered in other instructions. Our premise was that “where a binding instruction is given which ignores an essential issue on which evidence conflicts, reversible error is committed, even though a separate instruction correctly defines such issue.” But, since the issue of contributory negligence was not ignored in that case, we held that in view of the instructions as a whole “failure to fully redefine contributory negligence in appellee's Instruction 5 was not error.” The difference is that here Instruction No. 10 completely disregarded the rule of comparative negligence, and by the express language of the Hearn opinion reversible error was committed. Eobinson, J., joins in this dissent.